Citation Nr: 1413810	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-35 183	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty in the Army from August 1963 to August 1965.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 16, 2012, the Board issued a decision that denied the claims of entitlement to service connection for a low back disorder, entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder, and entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




